Opinion by
Johnson, J.
In accordance with stipulation of counsel that certain of the merchandise consists of birds’ nests the same in all material respects as those involved in Quong Lee & Co. v. United States (20 C. C. P. A. 192, T. D. 45981), the claim at 10 percent under paragraph 1558 was sustained. Milled rice, namely 2.2 percent thereof by weight, stipulated to consist of broken rice of the same character and description as that the subject of Abstract 48704, was held dutiable at five-eights of 1 cent per pound under paragraph 727 as claimed.